Citation Nr: 1015188	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  10-04 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel





INTRODUCTION

The appellant served on active duty from September 1943 to 
February 1947 and from January 1951 to May 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2009 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claims of entitlement to service connection for 
bilateral hearing loss and bilateral tinnitus as well as 
denied the appellant's increased rating claim for asbestosis.  
In April 2009, the appellant submitted a Notice of 
Disagreement with the denial of his service connection 
claims.  A Statement of the Case was issued in January 2010 
and the appellant timely perfected his appeal later that 
month.

On his January 2010 Substantive Appeal, the appellant 
indicated that he wished to have a Decision Review Officer 
(DRO) hearing.  In March 2010 however, the appellant withdrew 
this DRO hearing request.  See Appellant's Statement, March 
9, 2010.

The issue of entitlement to service connection for bilateral 
hearing loss is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The appellant will be 
notified if further action on his part is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the appellant currently suffers from bilateral tinnitus that 
is the result of acoustic trauma during active duty service.

CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Prior to initial adjudication of the appellant's claim, 
letters dated in October 2008 and December 2008 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  These notice letters also informed the 
appellant of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2009) (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate his claim, 
as well as the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify. 
The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The record indicates that the appellant participated in a VA 
examination in February 2009 and the results from that 
examination have been included in the claims file for review.  
The examination involved a review of the claims file, a 
thorough examination of the appellant, and an opinion that 
was supported by sufficient rationale.  Therefore, the Board 
finds that the examination is adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on the appellant's claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant alleges that his current bilateral tinnitus is 
the result of a disease or injury in service.  Specifically, 
the appellant contends that his military occupational 
specialty as a Machinist's Mate exposed him to acoustic 
trauma that caused his current tinnitus.




Relevant Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) a causal connection between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Discussion

In this case, it is undisputed that the appellant currently 
suffers from bilateral tinnitus, as is evidenced by the 
February 2009 VA audiological examination report.  Hickson 
element (1) is therefore satisfied.

With respect to Hickson element (2), in-service disease and 
injury, the Board will separately address disease and injury.

Concerning in-service disease, the appellant contends that 
his bilateral tinnitus originated in service.  See 
Appellant's Substantive Appeal, January 29, 2010.  The 
contemporaneous medical evidence reflects otherwise.  
Specifically, the appellant's September 1943 service entrance 
examination was completely normal with respect to the 
appellant's hearing, various interim examinations are 
negative for hearing problems during service, and his May 
1952 service separation physical examination, including 
audiology testing, was pertinently negative.

With respect to in-service injury, the appellant argues that 
he sustained acoustic trauma from working as a Machinist's 
Mate in service.  However, there is no objective, 
contemporaneous evidence that the appellant sustained 
acoustic trauma in the performance of his duties.  Crucially, 
as noted above, the appellant's separation physical 
examination is pertinently negative for any report of ear 
injury.

Although the appellant may indeed have been exposed to noise 
in service, this does not automatically mean that there was 
injury (i.e., acoustic trauma) caused thereby.  The appellant 
and his representative have not pointed to any such statutory 
or regulatory presumption, and the Board is aware of none.  
Thus, while not necessarily disagreeing that the appellant 
was exposed to noise, the Board rejects the notion that 
acoustic trauma and resulting ear damage should be conceded.  
There is no objective evidence that the appellant sustained 
any ear damage or injury in the performance of his duties, 
and there is no evidence of ear or hearing complaints in 
service or for decades thereafter.

Moreover, there is no mention of tinnitus by the appellant 
until he filed his claim of entitlement to service connection 
in September 2008, over 55 years after he left military 
service in May 1952.  The lack of any evidence of tinnitus 
after service, and the filing of the claim for service 
connection over 55 years after service, is itself evidence 
which tends to show that no injury to the ear was sustained 
in service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].

In essence, the appellant's claim rests of his own recent 
contentions that he sustained ear trauma in service.  
However, his contentions are outweighed by the utterly 
negative service medical records, as well as the lack of 
objective evidence of ear problems for decades after service.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].
In short, because the record as a whole clearly demonstrates 
that the appellant never mentioned tinnitus in service or for 
years after until he brought up the subject in connection 
with his claim for VA benefits over 55 years after his 
separation from service, the Board finds his recent 
statements concerning such an injury to be lacking in 
credibility and probative value.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence].

Hickson element (2) is therefore not met, and the appellant's 
claim of entitlement to service connection for tinnitus fails 
on this basis alone.  See Hickson, supra.

Finally, with respect to Hickson element (3), there is no 
competent evidence of record that establishes a causal 
relationship between the appellant's tinnitus and military 
service.  To the contrary, the February 2009 VA audiologist 
opined that there was no medical relationship between the 
appellant's current tinnitus and his military service.

To the extent that the appellant and his representative 
contend that his current tinnitus is related to his military 
service, it is now well established that lay persons without 
medical training, such as the appellant and his 
representative, are not competent to comment on medical 
matters such as date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The statements of the appellant and his 
representative offered in support of his claim are not 
competent medical evidence and do not serve to establish a 
medical nexus.

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, as described in the 
February 2009 VA audiological examination, the onset of the 
appellant's tinnitus was not until approximately 2007.  See 
Maxson, supra; see also Voerth v. West, 13 Vet. App. 117, 
120-21 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  Continuity of symptomatology after service has 
therefore not been demonstrated.

Accordingly, the Board finds that Hickson element (3) is not 
met.  See Hickson, supra.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
bilateral tinnitus.  Hickson elements (2) and (3) have not 
been met.  Therefore, contrary to the assertions of the 
appellant's representative, the benefit of the doubt rule is 
not for application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for bilateral tinnitus is 
denied.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claim of entitlement to service connection for bilateral 
hearing loss.

Review of the appellant's service treatment records and 
Department of Defense Form 214 reveals that the appellant did 
serve aboard the U.S.S. MCLANAHAN, the U.S.S. BRINKLEY and 
the U.S.S. TARAWA as a Machinist's Mate.  Upon his discharge 
from service in May 1952, the appellant was given a Whispered 
Voice Test.  Despite the fact that he was noted to receive a 
15/15 for each ear, it has been long held that this test is 
unreliable for determining hearing loss.

Additionally, while the February 2009 VA audiological 
examination report did diagnose the appellant with bilateral 
hearing loss, the VA examiner provided a negative nexus 
statement based on inaccurate information and is accordingly 
inadequate.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007), the Court held that when VA provides a veteran with a 
medical examination related to a claim for service 
connection, the examination must be adequate.  Here, the VA 
examiner stated that it was less likely that the appellant 
suffered from bilateral hearing loss due to his time in 
military service due to his post-service recreational and 
occupational noise exposure.  See VA Audiological Examination 
Report, February 21, 2009.

Review of the record finds this statement to be false.  The 
appellant stated that after his discharge from service, he 
was a tool salesman for a factory and at no time was exposed 
to occupational noise.  Further, he indicated that he had not 
had any recreational noise exposure.  As the assumption that 
the appellant was exposed to noise after service was the 
basis for the VA examiner's negative opinion, this claim must 
be remanded for an additional VA examination, taking this 
into account.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC should schedule the 
appellant for a new VA audiological 
examination with an appropriate expert 
to determine the nature and etiology of 
his currently diagnosed bilateral 
hearing loss.  The VA examiner should 
thoroughly review the appellant's 
claims file and a copy of this REMAND 
in conjunction with the appellant's 
examination and note this has been 
accomplished in the VA examination 
report.  The VA examiner should state 
whether it is at least as likely as not 
that the appellant suffers from 
bilateral hearing loss that is the 
result of a disease or injury in 
service.  Specifically, the VA examiner 
should address the appellant's duties 
as a Machinist's Mate and any possible 
noise exposure as well as the fact that 
the appellant was not exposed to loud 
noise after his discharge from service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  Thereafter, the AMC must review the 
claims file to ensure that the 
foregoing requested development has 
been completed.  In particular, review 
the requested medical opinion to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, implement corrective 
procedures.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
Supplemental Statement of the Case should 
be provided to the appellant and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


